Citation Nr: 1825219	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint osteoarthritis (TMJ arthritis).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for temporomandibular joint dysfunction (TMJ dysfunction) as secondary to jaw fracture, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bone loss as secondary to jaw fracture, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 through July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In order to establish jurisdiction over the issues of entitlement to service connection for TMJ dysfunction and bone loss, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  In a June 2010 rating decision, service connection for TMJ dysfunction and bone loss was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2.  Additional evidence received since the June 2010 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

3.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his TMJ arthritis is etiologically related to his active duty service.

4.  The most probative evidence of record does not reflect that the Veteran's currently diagnosed TMJ dysfunction is etiologically linked to an in-service injury, event, or disease.

5.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his bone loss is etiologically related to his service-connected extracted teeth.



CONCLUSIONS OF LAW

1.  The June 2010 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2.  Evidence received since the June 2010 rating decision is new and material to the service connection claims for TMJ dysfunction and bone loss; therefore, the claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for TMJ arthritis have been met.  38 U.S.C. §§ 1110, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for TMJ dysfunction have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for bone loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision were provided in the September 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

I. New and Material Evidence

Although the RO initially recognized the TMJ dysfunction and bone loss claims had previously been denied (see January 2012 rating decision), it apparently reopened the claims and decided them on the merits in the Statement of the Case.  Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

The Veteran seeks to reopen his claims for service connection for TMJ dysfunction and bone loss.  The claims were last denied in a June 2010 rating decision.  The Veteran did not perfect an appeal as to the rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.

At the time of the June 2010 rating decision, the evidence of record included the Veteran's service medical and dental records, private nexus statements, and several VA examinations.

The Veteran submitted an August 2010 statement from his dentist that noted the Veteran had a diagnosis of TMJ dysfunction.  As the claim for TMJ dysfunction secondary to his in-service jaw fracture had been previously denied because the Veteran did not have a current diagnosis, this diagnosis is both new and material.

In May 2011, the Veteran was afforded a VA dental examination.  The examiner opined that bone loss was normal resorption that took place when teeth were lost and was consistent with normal atrophy following extraction of teeth.  As the Veteran was granted service connection for several missing teeth in June 2010, the Board finds this opinion is new and material evidence to reopen the claim for entitlement to service connection for bone loss, as it identifies a possible nexus between the Veteran's bone loss and his service-connected tooth extractions.

The RO reopened the claims for service connection for TMJ dysfunction and bone loss in the September 2014 Statement of the Case and considered them on the merits.  There is no prejudice, then, in the Board doing so.

II. Service Connection

The Veteran claims his currently diagnosed TMJ dysfunction, TMJ arthritis, and bone loss are etiologically related to his active duty service.  

Specifically, he argues that his jaw was fractured in three places and he sustained trauma to six teeth, which caused his currently diagnosed TMJ dysfunction, TMJ arthritis, and bone loss.

Service treatment records reflect the Veteran was assaulted in October 1989.  His bilateral condyles and parasymphysis were fractured.  X-rays taken later in October 1989 reflected his occlusion and mandible body were intact, and his arch bones were well aligned.  His right condyle was displaced and his left condyle was minimally displaced.  The Veteran's inter-maxillary fixation wires were removed in November 1989.  The physician noted "still in occlusion" and the Veteran reported good occlusion.  A November 1989 dental record noted the Veteran had no TMJ symptoms.  A January 1991 dental record noted the Veteran's TMJ range of motion was within normal limits.

The Veteran first sought private dental care in 1996.  A September 1996 dental record reflects the Veteran's jaw had full range of motion and he had no TMJ discomfort, but bilateral TMJ crepitus was noted.  Private dental records from December 2003 reflect the Veteran's lower left quadrant of bone had experienced vertical loss.  A private dental record from May 2004 noted the Veteran had significant ridge atrophy that would require osseous grafting prior to tooth repair, and he was recommended for oral surgery.

The Veteran was afforded a VA examination to determine the residuals of his jaw fracture in May 2008.  There was no history of neoplasm, no difficulty chewing, no swelling, no pain, no difficulty opening his mouth or talking, and no history of drainage.  X-rays showed no bone loss or mal/nonunion of the maxilla or mandible.

The Veteran submitted a nexus opinion from his treating dentist dated March 2009.  The nexus opinion noted that his military medical and dental records had been reviewed.  The dentist stated that follow up treatment of the Veteran's jaw fracture in 1989 noted his occlusion "seemed" intact.  The dentist noted the Veteran had been seeking treatment from him since 1996, and he demonstrated bilateral TMJ crepitus in his June 1996 initial examination.  Although the nexus opinion relates to the Veteran's service-connected migraines, the dentist also discussed TMJ dysfunction.  The dentist explained that any bilateral condylar fracture likely caused change to mandibular position, which would always indicate a change in occlusion, even very subtle ones.  Changes in occlusion would affect the stability of the TMJ.  Post-condylar trauma would "usually" result in some joint or disc damage, including disc tears, perforations, or adhesions.

The dentist misconstrues the Veteran's service treatment records, stating that they note occlusion "seemed" intact.  However, treatment records from October and November 1989 noted his occlusion was intact, without any qualifying language.  Further, x-rays conducted in October 1989 showed his occlusion was intact.  Although the dentist opined that any bilateral condylar fracture likely caused the mandibular position to change, which would always indicate a change in occlusion, and would affect the stability of the TMJ, there is no change in occlusion noted in the Veteran's service treatment records.  

Accordingly, even though change in occlusion due to change in mandibular position is "likely," there is no evidence that the Veteran experienced a change in occlusion due to his fractured jaw.

The Veteran was afforded a VA examination to determine the etiology of his TMJ and bone loss in February 2010.  The examiner noted he had mild pain, but no difficulty chewing, opening his mouth, or talking.  There was no loss of bone or non/malunion of the maxilla or mandible noted on x-rays.  The examiner opined that the bone loss referred to by his private doctors was normal with extractions.  

More importantly, as for the Veteran's TMJ dysfunction, the examiner opined that he did not have signs or symptoms of TMJ dysfunction.  He had normal range of motion of the jaw, no joint sounds or deviation on opening, no tenderness of the mastication muscles, and the Veteran only reported occasional pain of the left masseter area.

In April 2010, the Veteran underwent a neurological examination to assess his migraines.  The VA examiner opined that the Veteran's TMJ dysfunction was causally related to his fractured jaw.  However, the VA examiner was a neurologist, and did not specialize in jaw or dental conditions.  Additionally, the examiner noted that he only reviewed part of the claims file, and did not review the February 2010 VA examination concluding that the Veteran did not have a current diagnosis of TMJ dysfunction.  Accordingly, this nexus opinion is accorded very little weight, as the diagnosis of TMJ dysfunction was made by a neurologist without physical examination or a complete review of the claims file.

Private dental records reflect that the Veteran was diagnosed with TMJ dysfunction in July 2010.  Physical examination demonstrated TMJ pain on palpation, active range of motion to 45 millimeters, and passive range of motion to 48 millimeters.  There was no jaw pain with opening, chewing, or at rest.  There was no noted jaw locking or joint sounds.  A CT scan of the Veteran's facial bones demonstrated severe degenerative changes and subchondral cysts with decreased joint space and osteophyte formation.  A July 2010 MRI report reflected that the Veteran had mild degenerative changes of the right condylar head, without significant flattening or fragmentation, mild thinning of the left articular disc, but no evidence of articular disc displacement or internal derangement.  

In August 2010, the Veteran's treating dentist noted the Veteran showed positive pain referral upon palpation, with complaints of pain in the posterior and lateral TMJ.  The examiner opined that the Veteran's tightness, headaches, and limited opening in conjunction with his pain referral patters were indicative of TMJ osteoarthritis that was more than likely caused by his previous 1989 injury resulting in jaw fracture and surgery.

Initially, the Board notes that the Veteran was not diagnosed with TMJ arthritis until July 2010.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the TM joints to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The Veteran was afforded a VA examination to assess his TMJ dysfunction, bone loss, and TMJ arthritis in May 2011.  The Veteran reported pain to his TMJ at least weekly, but less than daily.  The Veteran had no difficulty chewing, opening his mouth, or talking.  There was no loss of bone or non/malunion of the maxilla or mandible noted on x-rays.  The examiner opined that he could not resolve the issue of whether the Veteran's bone loss was etiologically related to his active duty service because bone loss was normal.  The examiner also opined that the Veteran did not have TMJ osteoarthritis.  As the Veteran's claims file was not available for review in May 2011, the RO sought an addendum opinion in October 2011.  After a review of the claims file, the examiner's opinion did not change.

The Veteran was afforded a dental examination in May 2011; the same examiner who conducted the May 2011 VA examination conducted this examination.  The examiner noted that the Veteran did not have any signs or symptoms of TMJ arthritis, and TM joints were usually one of the last joints affected by arthridides.  The Veteran demonstrated minor signs and symptoms of TMJ dysfunction evidenced by sensitivity to palpation of the muscles of mastication and some tenderness to palpation of the TM joints.  He had normal range of motion with no loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The examiner opined that there is never an absolute, direct relationship of a jaw fracture to TMJ dysfunction or TMJ arthritis because many people sustain jaw fractures and have no incidence of TMJ dysfunction, and many people with TMJ dysfunction have never fractured their jaws.  

Additionally, the Veteran was diagnosed with TMJ dysfunction approximately 10 years after his jaw fracture, and if the fracture had an effect on the TMJ dysfunction, it would have been noted soon after the injury.  As for the Veteran's bone loss, the examiner opined he would have to resort to mere speculation because the bone loss noted on examination and in the radiographs was normal and consistent with normal atrophy following the extraction of teeth.

The Board finds the May 2011 nexus opinion for the Veteran's TMJ dysfunction to be of probative evidentiary value.  The examiner had previously reviewed the Veteran's claims file in conjunction with the May 2011 VA examination, just one day prior to the May 2011 dental evaluation.  After a full review of the Veteran's claims file and physical examination, the examiner opined it was less likely than not that the Veteran's TMJ dysfunction was etiologically related to his active duty service because his jaw fracture showed no evidence of TMJ dysfunction while in service, and TMJ dysfunction associated with his jaw fractures would have manifested soon after the injury, but he was not diagnosed with TMJ dysfunction until approximately 10 years after his injury.  

As noted above, the Board finds the May 2009 private opinion to be of limitied probative evidentiary value because it is not consistent with the evidence of record.  Accordingly, there is no other evidence providing a link between the Veteran's diagnosed TMJ dysfunction and his active duty service.

The Board does not find the May 2011 VA examiner's opinion that the Veteran did not have TMJ arthritis to be of probative evidentiary value.  The May 2011 examination opinion was based off standard Panorex dental x-rays.  However, a CT scan and MRI in July 2010 noted the Veteran had degenerative changes to his condyles.  As such, the May 2011 VA examiner's opinion was based off incomplete information and he did not discuss the July 2010 imaging results in formulating his conclusion.  

In August 2010, the Veteran's treating dentist opined that his TMJ arthritis was more than likely caused by his 1989 jaw fractures.  The Veteran fractured his bilateral condyles in the October 1989 injury.  As he was a dentist who treated the Veteran frequently, he was aware of the Veteran's dental history.  Further, the August 2010 private nexus statement was informed by CT imaging reflecting the Veteran had degenerative changes to his condyles, the same area that he fractured in October 1989.  

Accordingly, the Board finds the August 2010 private nexus statement to be of probative evidentiary value and the evidence is in relative equipoise that the Veteran's TMJ arthritis is etiologically related to his in-service jaw fracture.

Turning to the Veteran's bone loss, the Board finds that entitlement to service connection on a direct basis is not warranted.  There is no evidence in the record to suggest that his bone loss is etiologically related to his jaw fracture.

The Board acknowledges that it must consider all theories of service connection, whether or not raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  The Veteran has submitted several statements indicating that his bone loss is secondary to his service-connected tooth extractions.  The May 2011 VA examiner noted that the bone loss to the areas where his teeth were extracted reflected normal resorption and was consistent with atrophy following extraction of teeth.  The Board finds that service connection for bone loss is warranted, as the record clearly reflects that he experienced atrophy as a result of his service-connected tooth extractions.

In summary, the elements for entitlement to service connection for TMJ dysfunction have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the evidence is at least in equipoise that the Veteran's TMJ arthritis is etiologically related to his October 1989 fractured jaw and that his bone loss is secondary to his service-connected tooth extractions.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's TMJ arthritis is directly related to service, and that his bone loss is secondary to his service-connected tooth extractions and service connection is warranted.

ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for TMJ dysfunction and bone loss.

Entitlement to service connection for TMJ osteoarthritis is granted, subject to the laws and regulations governing monetary awards.

Entitlement to service connection for TMJ dysfunction is denied.

Entitlement to service connection for bone loss as secondary to service-connected extracted teeth is granted, subject to the laws and regulations governing monetary awards.

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


